UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT


                        _______________________

                              No. 01-10865
                            Summary Calendar
                        _______________________


UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

                                 versus

GERMAN RUBI-PEREZ,

                                                     Defendant-Appellant.


_________________________________________________________________

           Appeal from the United States District Court
                 for the Northern District of Texas
                Criminal Cause Number 4:00-CR-296-A
_________________________________________________________________
                           March 19, 2002



Before JOLLY, JONES, and SMITH, Circuit Judges.

EDITH H. JONES, Circuit Judge:*

          Appellant     Rubi-Perez      challenges   his    conviction    for

escaping from   an    INS   detention    center   where    he   was   confined

awaiting deportation, in violation of 18 U.S.C. § 751(a).                  He

asserts that the district court should have permitted his attorney

to cross-examine an INS witness for the purpose of showing that the


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
appellant was in custody without any hope of ever being removed

back to Cuba and therefore in violation of his due process rights.

Holding that the district court did not abuse his discretion, we

affirm.

            The district court has wide discretion in determining the

relevance of evidence, and his exercise of that discretion is

reviewed only for instances of abuse.              United States v. Bryant, 991

F.2d 171, 175 (5th Cir. 1993).                Rubi-Perez was charged with

escaping from an INS detention center where he was “lawfully

confined at the direction of the Attorney General” and by virtue of

a final order of removal.          18 U.S.C. § 751(a).         This court has not

addressed whether the illegality of confinement for violation of

the immigration laws constitutes a valid defense in a § 751(a)

prosecution.      We have, however, rejected the contention that

conviction     under    this      provision   for     escape    from   a   federal

correctional    institution        was   invalid     because     the   defendant’s

original sentence for which he was confined was illegal.                   United

States v. Smith, 534 F.2d 74, 75 (5th Cir. 1976).                We held that the

validity of the conviction under which an escapee is confined is

not   an   element     of   the    offense    of    unlawfully    escaping   from

confinement in a federal institution.              Id.   See also United States

v. McKim, 509 F.2d 769, 774 (5th Cir. 1975).              The district court’s

conclusion that the alleged illegality of Rubi-Perez’s confinement

was irrelevant is therefore correct.



                                         2
            Rather than argue the elements of the crime of escape,

Rubi-Perez    contends    that   the    Supreme     Court’s       recent   decision

holding     indefinite      detention       of     illegal        aliens    to   be

unconstitutional “vindicates” his position. Zadvydas v. Davis, 533

U.S.   678,   121   S.Ct.     2491     (2001).        Zadvydas       was    decided

approximately three months after Rubi-Perez’s trial.                  The federal

escape statute was not at issue in Zadvydas and, as the government

argues, the case does not authorize an alien simply to escape from

INS detention once he believes his detention has become unlawful.

At most, that case may be helpful to Rubi-Perez in establishing the

unreasonableness of his continued detention after his term of

imprisonment for escape ends.

            For   these   reasons,      the      judgment    of    conviction    is

AFFIRMED.




                                        3